Citation Nr: 1035921	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-19 220	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include as secondary to service connected 
bilateral knee disabilities.  

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

3.  Entitlement to rating in excess of 20 percent for 
chondromalacia of the left knee, status post meniscectomy. 

4.  Entitlement to rating in excess of 10 percent for 
degenerative joint disease of the left knee, status post 
meniscectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1975.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in North Little Rock, Arkansas, (hereinafter RO).  

The issues of entitlement to increased ratings for chondromalacia 
of the left knee and degenerative joint disease of the left knee 
are addressed in the REMAND portion of the decision below require 
additional development and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current left ankle disability is not shown. 

2.  The Veteran's claimed in-service stressors are not related to 
combat, or to fear of hostile military or terrorist activity.

2.  The occurrence of any of the claimed in-service stressors has 
not been supported by credible corroborating evidence. 


CONCLUSIONS OF LAW

1.  A current left ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009). 

2.  PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case with respect to the claim for service connection for 
PTSD by a letter dated in November 2004 that included a PTSD 
questionnaire.  An October 2005 letter fulfilled the duty to 
notify with respect to the claim for service connection for a 
left ankle disability.  Both letters informed the Veteran of the 
information and evidence necessary to prevail in his claims 
adjudicated herein. 

As for the duty to assist, the service treatment and personnel 
reports and numerous VA clinical reports have been obtained.  
There being no indication of a present left ankle disability, a 
VA examination addressing the claim for service connection for a 
left ankle disability is not necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010) (recognizing that there is not a duty to 
provide an examination in every case).  The existence of a 
current diagnosis of PTSD is not in question as multiple VA 
clinical records reflect a diagnosis of PTSD; thus, as the 
adjudication below with respect to this claim will be limited to 
a determination as to whether sufficient evidence of a stressor 
is present, a VA examination addressing the claim for PTSD is not 
necessary.  As there is no indication that there are additional 
records that need to be obtained that would assist in the 
adjudication of the claims adjudicated herein, the duty to assist 
has been fulfilled with respect to these claims.   

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.
 
II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Left Ankle Disability

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Service 
connection is also warranted for disability which is proximately 
due to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Veteran asserts that he injured his left ankle during a 
training exercise for the Marine Corps.  Service treatment 
reports confirm that treatment was provided for the Veteran's 
left ankle and knee after the Veteran fell in a hole while 
running in February 1973.  The examination of the left ankle 
thereafter showed swelling and tenderness, and the diagnosis was 
a lateral ligament strain of the left ankle.  The principal 
injury as a result of this fall involved the left knee, and 
service connection for residuals of a meniscectomy of the left 
knee with chondromalacia was granted by a January 1976 rating 
decision.  A March 1973 service treatment record reflected 
complaints of left ankle pain.  The remaining service treatment 
reports do not reflect a left ankle disability, and a left ankle 
disability was not shown at the August 1975 separation 
examination.  

After service, a November 1976 VA examination did not reflect 
complaints of or indicia of a left ankle disability, nor did 
multiple VA orthopedic VA examinations conducted thereafter 
through March 2008.  In this regard, a December 2004 VA general 
medical examination discussed the severity of service connected 
knee disability, but the bones and joints examination was said to 
be "benign" otherwise.  
It was noted in an early 1982 treatment record that the Veteran 
had sprained his left ankle while working as a mailman; but even 
those treatment records do not mention any history of left ankle 
problems or injuries.  Furthermore, voluminous VA outpatient 
treatment reports dated through October 2008 do not reflect a 
left ankle disability.  

That a condition or injury occurred in service alone is not 
enough for a grant of service connection, as there must be a 
current disability resulting from that condition or injury for 
such a grant.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this 
case the Veteran has not provided any testimony that would 
support the finding of a current left ankle disability, much less 
an ankle disability that was the residual of an injury that 
occurred more than 30 years earlier.  Additionally, voluminous 
medical records and examination reports which addressed the 
Veteran's lower extremities do not show a current left ankle 
disability.  As such, the Veteran's claim for service connection 
for a left ankle disability to include as secondary to service 
connected bilateral knee disability must be denied on the basis 
of there being no current left ankle disability.  Id.   

Finally, in reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claims for service 
connection for a left ankle disability, the doctrine is not for 
application.  Gilbert, supra.  

B.  PTSD
 
Establishing service connection for PTSD requires (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and his claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304.
 
The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The Board is 
bound by the holding of the General Counsel opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Pursuant thereto, a PTSD claim is to be 
evaluated based upon "all pertinent evidence in each case, 
[with] assessment of the credibility, probative value, and 
relative weight of the evidence," with "no statutory or 
regulatory limitation on the types of evidence that may be used 
in any case to support a finding that a Veteran engaged in combat 
with the enemy."  Id.  

Additionally, effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010, but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after 
July 13, 2010 because the United States Court of Appeals for 
Veterans Claims vacated a Board decision on an application and 
remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 
15, 2010).  As the Veteran's claim was appealed to the Board 
before July 13, 2010, but had not been decided by the Board as of 
July 13, 2010, the amended regulations apply to the instant 
claim. 

However, where a determination is made that the Veteran did not 
engage in combat with the enemy, or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 
(Fed. Circumstances. 1997)(table).  In such cases, the record 
must contain corroborative evidence that substantiates or 
verifies the Veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 Vet. 
App. 70, 76 (1994).

The Veteran's DD-214 and service personnel records document 
service with the United States Marine Corps, but his military 
occupational specialty is listed as a Motor Vehicle Operator and 
there is no official indication that the Veteran actually engaged 
in combat.  Regardless, as explained below, the Veteran does not 
assert that he developed PTSD as a result of a combat stressor; 
and he has not asserted that he experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft.

As such and under the authority cited above, in order for the 
Veteran to prevail, the record must reveal corroborative evidence 
that substantiates or verifies the Veteran's statements as to the 
occurrence of a stressor he claims to have resulted in PTSD.  Id.  
See also Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) ("Just 
because a physician or other health professional accepted 
appellant's description of his [wartime] experiences as credible 
and diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD.") 

Numerous VA outpatient treatment reports dated through 2008 
reflect a diagnosis of PTSD; although it is noted that VA 
examination in February 2005 found that there was insufficient 
evidence to diagnose any mental disorders involving mood, 
anxiety, or psychosis.  It was noted that there was evidence of a 
continuing substance abuse disorder, and the examiner found the 
Veteran's traumatic history to be unsubstantiated and 
contradictory.  The examiner also noted that the Veteran's 
responses to questions were frequently vague and inconsistent.

However, even if it were accepted that the Veteran has PTSD, as 
noted above a diagnosis alone is insufficient to support a grant 
of service connection.  Rather, the diagnosis must be linked to a 
credible in-service stressor. 

The Veteran has reported several stressors that he believes are 
responsible for him having PTSD.  The Veteran asserted that he 
developed PTSD due to being "tortured" by a drill sergeant by 
being locked in a gas chamber without a mask during a training 
exercise.  He asserted that this resulted in "severe damage to 
my face and hands [and] respiratory system."  

In a statement that was received in December 2004, the Veteran 
reported that he was forced to run up and down a mountain during 
training with a full pack until he could no longer stand up, and 
then was forced to crawl up and down the mountain until his hands 
and knees were bleeding.  Over a period of time, he asserted that 
he "became to[o] weak to hold on and fell over 60 feet," 
suffering injuries to the head, cracked ribs and torn ligaments 
in the left knee.  However, in a statement received in July 2007, 
the Veteran relates much the same story, but instead of falling 
off the mountain due to exhaustion, he stated that the sergeant 
pushed him off the side of the mountain.  He also asserted 
training with live mines and grenades as a stressor. 

The service treatment reports do not reflect damage to the face, 
hands, and respiratory system, or any of the injuries as 
described by the Veteran listed above.  They do confirm a knee 
injury, but this was the result of a fall in a hole while 
running, and not the fall from 60 feet in the manner described by 
the Veteran.  Additionally, the Veteran's statements both to VA 
and to at least one VA doctor have been found to be grossly 
inconsistent; and therefore hold little probative value. 

In short, the objective evidence of record does not show that the 
Veteran engaged in combat with the enemy, nor does it bring the 
Veteran's claim within the province of the revised regulations.  
As such, the Veteran's statements alone are not sufficient to 
establish the occurrence, even were they considered to be 
sufficient to produce a diagnosis of PTSD, of the claimed 
stressors.  His service stressors therefore must be established 
by official service records or other credible supporting 
evidence.  However, the Veteran has not provided sufficiently 
specific information to support the alleged stressors.  
Accordingly, the claim for service connection for PTSD is denied.  

The Board considered the doctrine of a reasonable doubt; however, 
as the preponderance of the evidence is against the Veteran's 
claim for service connection for a psychiatric disorder to 
include PTSD, the doctrine is not for application.  Gilbert, 
supra.  
ORDER

Service connection for a left ankle disability, to include as 
secondary to service connected bilateral right knee disabilities, 
is denied. 

Service connection for PTSD is denied. 


REMAND

The Veteran was last afforded an examination to assess the 
severity of his service-connected left knee disabilities 
approximately two and a half years ago in March 2008, and the 
Veteran's representative in his August 2010 presentation to the 
Board requested that the Veteran be afforded another VA 
examination of his left knee in order to determine the severity 
of the current service connected residuals.  There is evidence of 
a worsening in the right knee disability since the March 2008 
examination (see eg. September 22, 2008, VA outpatient treatment 
report wherein the Veteran reported increasing pain in his left 
knee since January surgery).  As such, and given the contention 
of the Veteran's representative, the Board concludes that a VA 
Compensation examination of the left knee is necessary in this 
case in order to comply with the duty to assist provisions of the 
VCAA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding 
that fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical examination, 
one which takes into account the records of the prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one); see also Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (holding that where the Veteran claims that a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, VA must provide a new examination).  


For the reasons stated above, the claims for increased ratings 
for chondromalacia of the left knee and degenerative joint 
disease of the left knee are REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the current extent 
of the impairment resulting from his 
service-connected left knee disorders.  The 
claims files should be made available to 
and reviewed by the examiner in conjunction 
with the examination.  
The examiner should:

i) provide the range of motion of the left 
knee in degrees, noting the normal range of 
motion of the knee; 

ii) determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the service-
connected left knee disorder; expressing 
the findings, if feasible, in terms of the 
degree of additional range of motion lost 
due to any weakened movement, excess 
fatigability, or incoordination;

iii) express an opinion as to whether pain 
in the left knee significantly limits 
functional ability during flareups or 
during periods of repeated use, noting, if 
feasible, the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flareups.  

iv)  determine whether there is any 
instability or subluxation in the left 
knee;

v)  provide an opinion as to whether the 
Veteran's complaints are consistent with 
the objective clinical findings, and 
whether the service connected left knee 
disabilities limit his ability to work, or 
affect his ability to obtain and maintain 
substantially gainful employment.  

2.  Thereafter, the claims for increased 
ratings for chondromalacia of the left knee 
and degenerative joint disease of the left 
knee should be readjudicated.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with these 
claims, the Veteran and his representative 
should be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


